MEMORANDUM OPINION
                                        No. 04-10-00732-CV

    WEBB CONSOLIDATED INDEPENDENT SCHOOL DISTRICT and David Jones,
                            Appellants

                                                  v.

                                         Cynthia WORLEY,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2009CVQ000036-D4
                            Honorable Oscar J Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 1, 2010

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate

of service to appellee, who has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). Costs of the appeal are taxed against

appellants.

                                                   PER CURIAM